FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 01/28/2021 in which claims 1-6, 8 and 14-20 were previously canceled. No claim was amended.
Claims 7, 9-13 and 21-24 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 9-11, 13 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).
This rejection is maintained.
Regarding claim 7, Toledano 2010 teaches the topical administration of a composition comprising a solid benzoyl peroxide as the sole active ingredient for treating rosacea (abstract; [0022], [0030], [0031], [0032], [0124], [0128], [0129], [0203], [0222], [0223], [0225]-[0227]; Examples 1 and 2; claims 46-50). Toledano 2010 teaches the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Toledano 2010 teaches the solid benzoyl peroxide is encapsulated (coated), and such coating or encapsulating of solid benzoyl peroxide achieve larger therapeutic effectives of the active ingredient and reduce side effects compared to an uncoated composition of the active agent ([0021], [0024], [0194]; Examples 1 and 2).

Regarding the composition contains 5% by weight of benzoyl peroxide and the rosacea is papulopustular rosacea of claim 7, Goldgar teaches the standard dosage for a topical benzoyl peroxide is 5% in the treatment of rosacea (page 465, Table 3). Goldgar teaches 5% topical benzoyl peroxide is an effective line of treatment for papulopustular rosacea (page 463, Figure 5; page 465, Table 3).
It would have been obvious to one of ordinary skill in the art to determine the optimal effective amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010, and produce the claimed method. One of ordinary skill in the art would have been motivated to do so because as discussed above, Toledano 2010 teaches that the determination of the optimal ranges for effective amounts of the compositions is within the skill of the art, and the dosage required to provide an effective amount of a pharmaceutical can be adjusted by one skilled in the art and can vary depending on the age, health, weight, extent of the disease, frequency of treatment and the nature and scope of the desired effect(s) (Toledano 2010: [0220]).  Thus, an ordinary artisan per guidance from Goldgar would have looked to optimizing the amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010 by selecting the dosage of 5% by weight benzoyl peroxide with reasonable expectation of success because Goldgar provided the guidance for using 5% dosage for topical formulation of benzoyl peroxide, and such dosage of 5% benzoyl peroxide is the standard dosage used and is effective  for treating rosacea, and particularly the subtype of papulopustular rosacea.  Thus, it would have been customary for an artisan of ordinary skill to determine the optimal dosage amount of benzoyl peroxide in the composition to achieve the desired treatment of rosacea and particularly the subtype of papulopustular rosacea. Thus, absent some demonstration of unexpected results showing criticality from the claimed dosage, the optimization of the effective amount of benzoyl peroxide would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Regarding the composition is administered once daily and provides more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA) of claim 7, Goldgar teaches one of the standard treatment regimen for rosacea including the subtype of papulopustular rosacea is topical benzoyl peroxide administered once a day at dosage amount of 5% (page 463, Figure 5; page 465, Table 3).  Toledano 2011 teaches topical administration of a coated benzoyl peroxide for the treatment of rosacea, wherein the administration is once daily ([0016]-[0020], [0038], [0054], [0055], [0156]-[0161], [0172]-[0332]; Examples 1 and 4). Toledano 2011 conducted efficacy assessment of the topical administration of 4% or 7% coated benzoyl peroxide to a patient having mild to moderate facial acne vulgaris with inflamed lesions such as papules and/or pustules, and the results showed 
It would have been obvious to one of ordinary skill in the art provided the guidance from Goldgar and Toledano 2011 to administer once a day, the topical composition containing solid benzoyl peroxide of Toledano 2010 at a dosage amount of 5% to a patient with rosacea and particularly a patient with the subtype of papulopustular rosacea with the reasonable expectation that the once a day treatment of the topical composition containing solid benzoyl peroxide would provide end result of more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA), and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Goldgar taught that the standard treatment regimen for rosacea was once a day application of the topical 5% benzoyl peroxide, and that the clinical features of papulopustular rosacea include erythema with small papules and pinpoint pustules (Goldgar: page 463, Table 1 and page 465, Table 3), and Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate (Toledano 2011: [0055] and [0172]-[0332]; Example 4; claims 62-63). Thus, an ordinary artisan provided the guidance from Goldgar and Toledano 2011 would look to administer the topical composition containing 5% solid benzoyl peroxide of Toledano 2010 to a patient with papulopustular rosacea with a reasonable expectation that the treatment result of the administration achieve a success rate of more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules per Toledano 2011, which is consistent with Goldgar, which taught  5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (page 465, Table 3).
Regarding claim 9, as discussed above, Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules, which is in line with Goldgar, which taught 5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (page 465, Table 3).
Regarding claim 10, it is noted that the Toledano 2010 and Goldgar taught the structural limitation of “a composition comprising as sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed invention, and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at ambient temperature” would have been implicit in the topical composition containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano 2010 had taught the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 11, Toledano 2010 teaches the composition can be formulated to be in the form of cream, lotion, emulsion or a gel, preferably a gel or an oil-in-water cream ([0202] and [0214]).
Regarding claim 13, Toledano 2010 teaches the benzoyl peroxide is encapsulated (coated) with a silica-based coating to form solid microparticles of benzoyl peroxide, wherein the core of the particle consist of only benzoyl peroxide ([0022], [0035], [0056]-[0058], [0225]; Examples 1 and 2).
Regarding claims 21-23, as discussed above, Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules, which is in line with Goldgar, which taught 5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (page 465, Table 3). Toledano 2011 further showed the treatment with a topical formulation of coated benzoyl peroxide provided a clear or almost clear condition of the disease (Toledano 2011: [0172]-[0332]; Example 4).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011), as applied to claims 7 and 11 above, and further in view of Tamarkin et al (24 February 2011; US 2011/0045037 A1).
This rejection is maintained.
The methods of claims 7 and 11 are discussed above.
However, Toledano 2010, Goldgar and Modi do not teach the oil-in-water emulsion comprising a polyoxylstearate, a glyceryl stearate and at least one fatty, and the ratio of the polyoxylstearate to glyceryl stearate of claim 12.
Regarding claim 12, Tamarkin teaches a topical composition in the form of an oil-in-water emulsion comprising encapsulated benzoyl peroxide, a polyoxylstearate, glyceryl stearate and a fatty alcohol ([0012]-[0017], [0022], [0030], [0031], [0069], [0086], [0102], [0103], [0108], [0109], [0195], [0196], [0203], [0215], [0217]-[0219]; Examples 11-14 and 23). Tamarkin teaches the composition contains about 0.1% to about 5% by weight of a mixture of glyceryl stearate and PEG-40 stearate or PEG-100 stearate, or a ratio between 1:8 and 8:1 between glyceryl stearate and PEG-40 stearate or PEG-100 stearate, or particularly 3% PEG-40 stearate and 1% glyceryl stearate ([0102], [0203], [0215], [0217]-[0219]; Examples 11-14 and 23).
It would have been obvious to one of ordinary skill in the art to include a polyoxylstearate, glyceryl stearate and a fatty alcohol when formulating the topical composition of Toledano 2010 into an oil-in-water emulsion, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tamarkin provided the guidance that the topical composition containing encapsulated benzoyl peroxide of Toledano 2010 when formulated in an oil-in-water emulsion can contain a fatty alcohol and mixture of glyceryl stearate and PEG-40 stearate or PEG-100 stearate to aid in increasing the emulsifier characteristics of the composition and facilitate improved spreadability and absorption of the composition ([0217] and [0247]). Thus, and ordinary artisan provided the guidance from Tamarkin seeking to improve the emulsifier characteristics, spreadability and absorption of the topical composition of Toledano 2010 would look to adding a polyoxylstearate, glyceryl stearate and a fatty alcohol when formulating the topical composition of Toledano 2010 into an oil-in-water emulsion, and produce applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious for one of ordinary skill in the art routinely optimize the ratio between the polyoxylstearate and glyceryl stearate in the emulsion of the prior art to be in the range of 0.1:10 to 10:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed 
One of ordinary skill in the art would have reasonable expectation of success of optimizing the ratio of the ratio between the polyoxylstearate and glyceryl stearate in the emulsion of the prior art to be in the range of 0.1:10 to 10:1 because it would have been customary for an artisan of ordinary skill to determine the optimal ratio between polyoxylstearate and glyceryl stearate in the emulsion to achieve a composition with a desired emulsifier characteristics, spreadability and absorption. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of capsule diameter would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”; previously cited) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468; previously cited) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).
This rejection is maintained.
Regarding claim 24, Toledano 2010 teaches the topical administration of a composition comprising a solid benzoyl peroxide as the sole active ingredient for 
However, Toledano 2010 does not teach the dosage of 5% by weight of benzoyl peroxide; and the treatment provides more than a 30% success rate, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA), has an adverse events of not more than 40%, and the rosacea is papulopustular rosacea of claim 24.
Regarding the composition contains 5% by weight of benzoyl peroxide and the rosacea is papulopustular rosacea of claim 24, Goldgar teaches the standard dosage for a topical benzoyl peroxide is 5% in the treatment of rosacea (page 465, Table 3). Goldgar teaches 5% topical benzoyl peroxide is an effective line of treatment for papulopustular rosacea (page 463, Figure 5; page 465, Table 3).
It would have been obvious to one of ordinary skill in the art to determine the optimal effective amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010, and produce the claimed method. One of ordinary skill in the art would have been motivated to do so because as discussed above, Toledano 2010 teaches that the determination of the optimal ranges for effective amounts of the compositions is within the skill of the art, and the dosage required to provide an effective amount of a pharmaceutical can be adjusted by one skilled in the art and can vary depending on the age, health, weight, extent of the disease, frequency of treatment and the nature and scope of the desired effect(s) (Toledano 2010: [0220]).  Thus, an ordinary artisan per guidance from Goldgar would have looked to optimizing the amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010 by selecting the dosage of 5% by weight benzoyl peroxide with reasonable expectation of success because Goldgar provided the guidance for using 5% dosage for topical formulation of benzoyl peroxide, and such dosage of 5% benzoyl peroxide is the standard dosage used and is effective  for treating rosacea, and particularly the subtype of papulopustular rosacea.  Thus, it would have been customary for an artisan of ordinary skill to determine the optimal dosage amount of benzoyl peroxide in the composition to achieve the desired treatment of rosacea and particularly the subtype of papulopustular rosacea. Thus, absent some demonstration of unexpected results showing criticality from the claimed dosage, the optimization of the effective amount of benzoyl peroxide would have been obvious at the time of applicant's 
Since the Toledano 2010 and Goldgar taught the structural limitation of “a composition comprising as sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed invention, and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at ambient temperature” as recited in claim 24, would have been implicit in the topical composition containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano 2010 had taught the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that is typically a mixture of water and acetonitrile at room temperature, wherein the time for releasing 50% of the benzoyl peroxide is at least 2-fold higher as compared to the dissolution of the free form of the benzoyl peroxide ([0034], [0230] and [0231]). As such, it is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With respect to the claimed result of “the treatment provides more than a 30% success rate, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA),” Goldgar teaches one of the standard treatment regimen for rosacea including the subtype of papulopustular rosacea is topical benzoyl peroxide administered once a day at dosage amount of 5% (page 463, Figure 5; page 465, Table 3).  Toledano 2011 teaches topical administration of a coated benzoyl peroxide for the treatment of rosacea, wherein the administration is once daily ([0016]-[0020], [0038], [0054], [0055], [0156]-[0161], [0172]-[0332]; Examples 1 and 4). Toledano 2011 conducted efficacy assessment of the topical administration of 4% or 7% coated benzoyl peroxide to a patient having mild to moderate facial acne vulgaris with inflamed lesions such as papules and/or pustules, and the results showed that 4% or 7% coated benzoyl peroxide provided more than 30% success rate, particularly 41.2%, 52.9%, 72.2% and 82.4% respectively, and the success rate was a 2-grade improvement over baseline in an Investigator Global Assessment (IGA) ([0172]-[0332]; Example 4).

With respect the claimed result of the “treatment has an adverse events values of not more than 40%,” Toledano 2010, Goldgar and Toledano 2011 taught the step of “topically administering to a rosacea affected skin surface of said patient a composition comprising as a sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed method, and thus, the claimed result of the “treatment has an adverse events values of not more than 40%” would have been an implicit result from the topical adminstration of the composition topical containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano 2010 taught the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Furthermore, Toledano 2010 also taught the solid benzoyl peroxide is encapsulated (coated), and such coating or encapsulating of solid benzoyl peroxide achieve larger therapeutic effectives of the active ingredient and reduce side effects compared to an uncoated composition of the active agent ([0021], [0024], [0194]; Examples 1 and 2). In addition, Toledano 2011 also teaches that the topical formulation containing coated benzoyl peroxide provided less adverse reactions (Toledano 2011: [0172]-[0332]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the severe drawbacks of using BPO alone have been known in the art and alleged that the skilled artisan would not recommend the use of benzoyl peroxide along in the treatment of papulopustular rosacea. Applicant presented evidenced in recent publications (Appendices A-D) to support Applicant’s allegation. Thus, Applicant asserted that “no prior art has suggested how to solve this problem. The claimed method addresses this long-felt need in the treatment of papulopustular rosacea. There is no teaching or suggestion in Toledano 2010 or Goldgar or Toledano 2011 of using encapsulated BPO as the sole active with improved efficacy and greater tolerance on patients.” (Remarks, page 5).

	In response, the Examiner disagrees. Applicant’s arguments of no prior art has suggested how to solve the problem of drawbacks of using BPO alone and long-felt need, as well as, Applicant’s evidence of unpredictability of the art are not persuasive and insufficient to obviate the standing 103 rejections because as previously discussed, it is reiterated that it is reiterated that the side effects problem of active agent such as benzoyl peroxide was clearly recognized in Toledano 2010, as the intent or purpose of coating the active agent in Toledano 2010 was to reduce the side effects associated with uncoated composition of the active agent (see Toledano 2010, paragraphs [0024] and [0194]). Thus, Toledano 2010 recognized the side effects problem of benzoyl peroxide and resolved the problem with coating the benzoyl peroxide with a metal oxide layer. Also, Toledano 2011 further supported Toledano 2010 by acknowledging the topical formulation containing coated benzoyl peroxide provided less adverse reactions (Toledano 2011: [0172]-[0332]).


Applicant argues unexpected results of superior efficacy from the specification, particularly to the efficacy study of Example 7 and the results shown in Figures 1 and 2. Applicant also submitted Appendix E as additional evidence of unexpected efficacy without BPO-associated side effects. In view of the alleged evidence of unexpected results, Applicant asserted that “[s]ince none of the cited references disclose the use of 5% BPO as a single active agent, wherein the BPO is encapsulated for the treatment of rosacea, no one would expect to get 60% reduction in inflammatory lesion count and more than 30% of IGA success and that the composition will be tolerated.” (Remarks, pages 5-7).

In response, Applicant’s argument and evidence of unexpected results are not persuasive. As previously discussed, As previously discussed, the Examiner maintains the position that the claimed invention is drawn to a method of treating papulopustular rosacea using a topical composition containing coated 5% benzoyl peroxide and such composition as recited in the claim provides more than 30% success rate of treatment. Applicant only shown in Example 7, the success rate was 53.3%. It is noted that "more than 30% success rate of treatment" as claimed encompassed a broad parameter that include 100% success rate of treatment, which is clearly not shown in any of Applicant's examples in the specification. As per MPEP §716.01(d), it is reiterated that the 
Thus, it is reiterated that evidence of obviousness with respective to predictability in the prior art for encapsulated solid benzoyl peroxide as a monotherapy in the treatment of rosacea and particularly papulopustular rosacea have been presented by the Examiner and if Applicant contend that the encapsulated solid benzoyl peroxide of the topical formulation of Toledano 2010 and Toledano 2011 would not have been expected to achieve the success rate and reduced side effects as claimed and alleged by Applicant, the Examiner invite Applicant to present objective evidence of such allegation because Applicant’s alleged unexpected results must compare the claimed subject matter with the closest prior art [Toledano 2010 and Toledano 2011] to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
The Courts have made clear “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).
To date, Applicant has failed to show by objective evidence the encapsulated solid benzoyl peroxide of the topical formulation of Toledano 2010 and Toledano 2011 would not have been expected to achieve the success rate and reduced side effects as claimed. In the instant case when comparing to the closest prior art, the comparison would be the coated BPO formulation of Toledano 2010 in Examples 1-2 and the Kit A of Toledano 2011, as both formulations contains coated BPO as the sole active ingredient. 

Applicant argues that “a person of ordinary skill in the art would also put into consideration the drawbacks as known in the art in treatment of papulopustular rosacea when using BPO alone and Appendices A-D clarifying that no dermatologist would use BPO alone for the treatment of papulopustular rosacea.” Applicant alleges that “[t]he references cited by the Examiner fails to teach or suggest that the claimed method having 5% BPO as the only active agent, wherein the BPO is encapsulated for the treatment of rosacea providing about more than 30% of IGA success and that the composition will be tolerated.” (Remarks, page 8, 2nd paragraph).

In response, the Examiner disagrees. it is noted that Applicant’s citations of Appendices A-D are not persuasive evidence of nonobviousness because a) Toledano 
As discussed above, Goldgar established 5% topical benzoyl peroxide (BPO) is a known and effective treatment line for rosacea including papulopustular rosacea (Goldgar: page 463, Figure 5; page 465, Table 3). Toledano 2010 established coated or encapsulated BPO as the sole active ingredient in a composition for treating rosacea and such coating or encapsulating of solid BPO achieved larger therapeutic effective of the active ingredient and reduce side effects compared to an uncoated composition of the active agent (Toledano 2010: [0024]). Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate (Toledano 2011: [0055] and [0172]-[0332]; Example 4; claims 62-63).
Given that Goldgar established 5% topical benzoyl peroxide (BPO) is a known and effective treatment line for rosacea including papulopustular rosacea  and Toledano 2011 provided a showing that the topical administration of a composition containing 4% or 7% coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving 
As such, the Courts have stated that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). To date, Applicant has not provided objective evidence showing that the topical composition containing coated benzoyl peroxide of Toledano 2010 or Toledano 2011 would not have reasonable expectation of success in providing the claimed more than 30% success rate of treatment. The Courts have made clear “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

Applicant argues by alleging that Toledano 2011 refers to 4% or 7% coated BPO plus other skin treating agents for acne and thus, Applicant alleged that treating papulopustular rosacea with 5% coated BPO was completely different from treating acne with 4% or 7% coated BPO plus other skin treating agents. Applicant presented rd paragraph to page 9).

In response, the Examiner disagrees. Applicant’s evidence from Appendices F-G are not persuasive evidence of nonobviousness because the studies from Appendices F-G are not pertinent to issue of the claimed invention. The issues of the claimed invention are that i) Toledano 2010 have already established coated or encapsulated BPO as the sole active ingredient in a composition for treating rosacea and such coating or encapsulating of solid BPO achieved larger therapeutic effective of the active ingredient and reduce side effects compared to an uncoated composition of the active agent (Toledano 2010: [0024]); ii) Applicant has failed to show that the composition containing coated benzoyl peroxide as the sole active ingredient of Toledano 2010 would not have reasonable expectation of success in providing the claimed more than 30% success rate of treatment.   
As discussed above, Goldgar established 5% topical benzoyl peroxide (BPO) is a known and effective treatment line for rosacea including papulopustular rosacea (Goldgar: page 463, Figure 5; page 465, Table 3). Toledano 2010 established coated or encapsulated BPO as the sole active ingredient in a composition for treating rosacea and such coating or encapsulating of solid BPO achieved larger therapeutic effective of the active ingredient and reduce side effects compared to an uncoated composition of the active agent (Toledano 2010: [0024]). Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of 
Given that Goldgar established 5% topical benzoyl peroxide (BPO) is a known and effective treatment line for rosacea including papulopustular rosacea and Toledano 2011 provided a showing that the topical administration of a composition containing 4% or 7% coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules, the prior art provided a some degree of predictability that the composition comprising the same coated benzoyl peroxide of Toledano 2010 when administered topically can reasonably provide more than 30% success rate of treatment because Toledano 2010 uses coated benzoyl peroxide as the sole active agent for treating rosacea (Toledano 2010: abstract; [0022], [0030], [0031], [0032], [0124], [0128], [0129], [0203], [0222], [0223], [0225]-[0227]; Examples 1 and 2; claims 46-50) and Toledano 2011 also uses coated benzoyl peroxide as the main active ingredient for treating skin condition including rosacea by improving inflamed lesions such as papules and pustules. As such, the Courts have stated that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). To date, Applicant has not provided objective evidence showing that the topical composition containing coated benzoyl peroxide of Toledano 2010 or Toledano 2011 would not have reasonable expectation of success in providing the claimed more than 30% success rate of treatment.  In addition, it is reiterated that Example 4 of not an active ingredient per se. Nowhere in Kit A, which including component A1 (cleanser), component A2 (toner) and component A3 (lotion), described glycolic acid as the active ingredient, but rather, metal oxide coated BPO in component A1 (cleanser) and component A3 (lotion) was the only ingredient that was described as the active ingredient of the Kit A. Thus, contrary to Applicant’s allegation, Kit A of Toledano 2011 only has coated BPO as the sole active ingredient and such Kit A, as discussed in the 103 rejection, was shown to provide the claimed more than 30% success rate of treatment of rosacea by improving inflamed lesions such as papules and pustules. It is reiterated that, to date, Applicant has not provided objective evidence showing that the topical composition containing coated benzoyl peroxide of Toledano 2011 would not have reasonable expectation of success in providing the success rate of treating rosacea such as papulopustular rosacea as claimed. 
In sum, Appendices A-G are not sufficient evidence of nonobviousness because  Applicant has not provided objective evidence showing that the topical composition containing coated benzoyl peroxide of Toledano 2010 or Toledano 2011 would not have reasonable expectation of success in providing the claimed more than 30% success rate of treatment. The Courts have made clear “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

Applicant argues that claim 12 is dependent from claim 7 and thus, is not obvious over the combined teachings of Toledano 2010, Goldgar and Toledano 2011 because Tamarkin does not cure the deficiencies of Toledano 2010, Goldgar and Toledano 2011, as well as, Tamarkin does not suggest treating papulopustular rosacea with 5% encapsulated BPO as a sole pharmaceutical active agent with more than a 30% success rate. (Remarks, page 9). 

In response, the Examiner disagrees. Dependent claim 12 indirectly depends from claim 7. As discussed above, the combined teachings of Toledano 2010, Goldgar and Toledano 2011 as set forth in the standing 103 rejection, have sufficiently rendered obvious independent claim 7. Given Tamarkin was used for teaching dependent claim 12 drawn to the oil-in-water emulsion comprising a polyoxylstearate, a glyceryl stearate and at least one fatty, and the ratio of the polyoxylstearate to glyceryl stearate, claim 12 stands to be rendered obvious for the reasons as set forth in the pending 103 rejection of record.

Applicant argues that claims 24 include the elements of independent claim 7 and as discussed above, claim 7 was not obvious over Toledano 2010 in view of Goldgar and Toledano 2011, thereby claim 24 is not obvious over the cited references. (Remarks, page 10).

In response, the Examiner disagrees. As discussed above, the combined teachings of Toledano 2010, Goldgar and Toledano 2011 as set forth in the standing 103 rejection have sufficiently rendered obvious claim 7. Given claim 24 include the elements of claim 7, claim 24 stands to be rendered obvious for the reasons as set forth in the pending 103 rejection of record.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 9-13 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,687,465. 
This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are drawn to the same topical composition comprising a sole pharmaceutical active agent 1-10% by weight benzoyl peroxide in solid form, wherein the said composition has a benzoyl peroxide dissolution rate of less than 60% weight/h as measured in a medium of a mixture of water and acetonitrile at ambient temperature. While the Patent is drawn to a composition and the instant application is drawn to a method of treating rosacea, however, the composition of claims 1-11 of the Patent is used for the same purpose of treating rosacea, as well as, claim 12 of the Patent is also drawn to the same method of treating rosacea as that of the instant application.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over U.S. Patent No. 9,687,465.

Claims 7, 9-13 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 and 45 of U.S. Application No. 15496344 in view of US 2011/0262506 (Toledano ‘506). 
This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are drawn methods of treating rosacea comprising topically administering a composition comprising a sole pharmaceutical active agent 5% by weight benzoyl peroxide in solid form and the solid benzoyl peroxide is encapsulated, and wherein the said composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a mixture of water and acetonitrile at ambient temperature; wherein the composition is administered once daily and provides more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA); and wherein said treatment has an adverse events value of not more than 40%. 
While the composition in the method claims of the copending application ‘344 further contains a buffer, it is noted that it would have obvious to include a buffer (a particularly a mixture of hydrochloric acid, lactic acid and citric acid) in the composition of the method claims of the instant application in view of the teachings from US 2011/0262506 ([0168]-[0170]; Example 3).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No. 15496344 in view of US 2011/0262506.


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant indicated that a terminal disclaimer would be submitted upon indication of allowance of the pending claims. (see Remarks, page 10).
In response, it is noted that the pending claims are not allowable and thus, the double patenting rejections are maintained for the reason of record and pending the filing of a terminal disclaimer.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOAN T PHAN/Primary Examiner, Art Unit 1613